Citation Nr: 1417793	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 19, 2008; and a disability rating in excess of 50 percent from September 19, 2008 to July 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971 and from December 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a November 2009 rating decision, the RO granted an increased disability rating of 50 percent for PTSD, effective September 19, 2008, and in a March 2013 rating decision, the RO granted an increased disability rating of 100 percent for PTSD, effective July 2, 2012.  As the 100 percent disability rating is the maximum rating available for this disability, the period on and after July 2, 2012 is no longer on appeal.  However, because the increased disability rating assigned from September 19, 2008 to July 1, 2012 is not the maximum rating available, the period remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a June 2012 decision, the Board remanded the issue of entitlement to service connection for a right knee disability.  The record shows the RO granted service connection for a right knee injury in a March 2013 rating decision.  The Veteran has not disagreed with the March 2013 rating decision, and therefore, the issue is no longer on appeal.  In addition, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the RO denied entitlement to a TDIU in rating decisions dated in February 2010 and May 2013, and the record does not show that the Veteran has submitted a Notice of Disagreement with respect to these rating decisions, nor has the issue been re-raised by the records after the May 2013 rating decision.  As such, this issue is not before the Board and will not be addressed herein.


FINDINGS OF FACT

1. Prior to September 19, 2008, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

2. From September 19, 2008 to July 1, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. Prior to September 19, 2008, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2. From September 19, 2008 to July 1, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in letters dated in July 2007 and August 2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following the issuance of the August 2008 letter, the Veteran's claim was re-adjudicated in an August 2008 Statement of the Case and November 2009 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim). 

The record contains the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board notes the Veteran has been in receipt of disability benefits from the Social Security Administration since January 2009.  However, the evidence, to include the Veteran's lay statements, indicates the award was based on the Veteran's physical disabilities, and therefore, the Board does not find remand is warranted to obtain records not relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In addition, the Veteran underwent VA examination in September 2006 and September 2008 in connection with his claim.  In June 2012, the Board remanded the Veteran's claim to afford the Veteran an additional VA examination to determine the current nature and severity of all residuals of his PTSD, and accordingly, the Veteran underwent additional VA examination in July 2012.  With respect to the periods on appeal, the record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Further, the Board finds the RO substantially complied with the June 2012 remand directives with respect to the issue decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Preliminarily, the Board notes that the findings from a July 2012 VA examination concerning the severity of the Veteran's symptoms and impairment are not pertinent to the periods on appeal.  However, the Board finds useful the VA examiner's determination of the symptoms specific to the Veteran's PTSD in comparison to the symptoms associated with his separately service-connected cognitive disorder.  The VA examiner clearly stated that the symptoms associated with the Veteran's PTSD included reliving, hypervigilance, and avoidance and numbing behavior.  In addition, the Veteran's PTSD was manifested by depressed mood, anxiety, panic, sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The VA examiner also found the Veteran's PTSD caused difficulty with social interactions, while his cognitive disorder caused confusion, difficulty concentrating, and difficulty in executive functioning.  Although the Board will not use the July 2012 VA examiner's findings to rate the Veteran's impairment, the Board will use the delineation of the symptoms with respect to the Veteran's two service-connected disabilities as guidance for determining the appropriate disability ratings for the periods on appeal.

Prior to September 19, 2008

The Veteran's service-connected disability is currently rated as 30 percent disabling prior to September 19, 2008.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent rating.

A June 2005 VA treatment record indicates the Veteran presented a few symptoms of depression and vague symptoms of PTSD.  It was noted that the Veteran continued to be productive at work as an operator and maintenance man for the Army Corps of Engineers.  His hygiene and attire were appropriate, and his mood and affect were restricted and anxious.  He denied hallucinations, illusions, and homicidal and suicidal ideations.  He reported some helplessness but denied delusions.  His thought processes were goal-directed, his memory was unimpaired, his insight was superficial, and his judgment was intact.  His impulse control was good.  The VA physician diagnosed adjustment disorder with anxiety and depressed mood and assigned a GAF score of 50.  An additional June 2005 VA treatment record shows a positive screening for PTSD and depression with symptoms of nightmares, avoidance, hyper-alertness, and numbness.

A May 2006 VA treatment record reflects diagnoses of depressive disorder, not otherwise specified, and PTSD.  The Veteran complained of anxiety, nightmares, and night sweats as well as heightened alertness, irritability, and difficulty relating to family members.  The Veteran's eye contact was fair, his speech was normal, his affect was constricted and sad, and his mood was depressed and anxious.  The Veteran was worried about the effects of his symptoms on his family life.  His memory was grossly intact, and his insight and judgment were fair.  A May 2006 record from the Vet Center shows the Veteran reported symptoms that included anger, a short temper, flashbacks, reoccurring dreams, hyper-alertness, startle responses, survivor guilt, numbing, sleep problems, intrusive thoughts, concentration problems, avoidance/isolation, irritability, problems with crowds, depression, and anxiety.  The Veteran denied memory problems, problems with authority figures, impulse control issues, paranoia, self-esteem problems, phobias, obsessive/compulsive behavior, and suicidal ideations.  The Veteran reported medication for anxiety and problems sleeping and reported that he had quit his job due to stress.  The Veteran was oriented with a blunt affect.  Additional records dated in June 2006 characterize the Veteran's symptoms as chronic and severe.

In a June 2006 letter, the Veteran's wife reported that he had experienced night sweats and nightmares since he returned from Vietnam and that he constantly checked his surroundings.  According to the Veteran's wife, he had experienced more nightmares, depression, irritability and night sweats since returning from Iraq in 2004, and he also seemed more withdrawn and secluded when around a group of people.  In an August 2006 written statement, the Veteran reported a lot of mistrust, mood changes, being constantly watchful, nightmares, seeing dark figures in the dark, and having to be by a door if inside a room. 

The Veteran underwent VA examination in September 2006.  He was cooperative and reasonably groomed with adequate hygiene.  The Veteran reported being avoidant, irritable, and depressed on more days than not.  He had poor sleep and was bothered by reminders of Vietnam.  He reported that his symptoms had affected his social functioning in that he now avoided social places such as the movies or public places but stated that his symptoms did not affect his work with the Army Corps of Engineers.  He reported that his relationships had been affected as he was less intimate and showed less interest in his kids' college plans.  The Veteran denied auditory hallucinations, thought broadcasting, manic symptoms, obsessive compulsive and ritualistic behaviors, and suicidal and homicidal ideations and plans.  The Veteran was employed as a security officer and had previously worked for 35 years with the Army Corps of Engineers.  The Veteran's eye contact was fair, and his speech was normal.  His affect was restrictive, his concentration was fair, and his reality contact was intact, although he did report hearing low noises.  The physician assigned a GAF score of 62 based on mild symptoms of PTSD.  The Veteran did not have any psychotic symptoms nor did he have a blunted affect.

In a March 2007 letter, the Veteran reported that he had felt different and alone and had a lot of mistrust since returning from Iraq.  The Veteran also stated that he had retired due to physical problems.  He also submitted an August 2007 letter from his neighbor, who reported that prior to going to Iraq, the Veteran was easy and fun to be around and had a good job as a supervisor.  Following his tour in Iraq, the Veteran was quite withdrawn from the neighborhood and retired from his job.  The neighbor reported that the Veteran seemed depressed almost every time he talked to him and was rarely seen outside.  

A December 2007 VA treatment record indicates the Veteran's symptoms of depression were affecting his family life and day-to-day living.  He had difficulty sleeping, felt anxious and depressed all the time, and was irritable.

Here, the Board finds the evidence demonstrates that prior to September 19, 2008, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's PTSD was manifested during this period by restricted affect, anxiety, depression, nightmares, night sweats, avoidance, hyper-alertness, numbing behavior, irritability, and difficulty with interpersonal relationships.  Here, the Board finds significant the Veteran's reports that his PTSD symptoms did not affect his work with the Army Corps of Engineers and that he had retired due to physical problems.  In addition, although the VA examiner found the Veteran had some problems with relationships and social interactions, the VA examiner ultimately opined that the Veteran presented only mild symptoms of PTSD.  In this respect, the VA examiner noted the Veteran did not have any psychotic symptoms or a blunted affect.

During this period, physicians and clinical social workers assigned GAF scores ranging from 50 to 62, indicating a range of serious impairment in social or occupational functioning to some difficulty in social or occupational functioning.  With respect to the score of 50, the Board finds informative the VA physician's determination that the Veteran had only vague symptoms of PTSD.  As it appears the GAF score was not based on any symptoms specifically associated with the Veteran's PTSD, the Board affords this determination less probative value than the other evidence of record.  Here, the September 2006 VA examiner focused the examination on the symptoms specifically associated with the Veteran's PTSD.  The VA examiner also reviewed the pertinent medical records and noted the Veteran's work history and lay statements regarding his PTSD symptoms and their effect on his occupational and social functioning.  As such, the Board finds the VA examiner's assignment of a GAF score of 62 carries greater probative weight.  

In this case, the evidence does not show reduced reliability and productivity due to such symptoms as panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood.  In this respect, the Board is cognizant of the focus of the Rating Schedule on the occupational impairment due to the Veteran's symptoms, and in this case, according to the Veteran's own lay statements, his PTSD symptoms did not affect his productivity at work.  Therefore, the Board finds the criteria for a disability rating in excess of 30 percent for PTSD have not been met prior to September 19, 2008.  38 C.F.R. § 4.130.  

From September 19, 2008 to July 1, 2012

The Veteran's service-connected disability is currently rated as 50 percent disabling from September 19, 2008 to July 1, 2012.  Therefore, to warrant a higher disability rating, the evidence must demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In September 2008, the Veteran underwent additional VA examination in connection with his claim.  The Veteran reported PTSD symptoms that included flashbacks, intrusive thoughts, reoccurring nightmares, avoidance, difficulty remembering stressful experiences, loss of interest, feeling emotionally distant and numb, difficulty sleeping, irritability, anger, difficulty concentrating, constant alertness, and exaggerated startle response.  The examiner found the Veteran had moderate symptoms and moderate impairment and assigned a GAF score of 55.  According to the examiner, the Veteran had occasional occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, panic attacks more than once a week, impairment of concentration and focus, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.

A May 2011 VA psychiatry note shows the Veteran had dealt with significant anxiety and depression and intermittent, passive suicidal ideations for many years.  He denied any current suicidal ideations and homicidal ideations, as well as hallucinations.  He denied a history of manic symptoms.  The Veteran had fair grooming, appropriate eye contact, and organized, spontaneous speech.  He was more anxious than depressed, and his affect was mildly restricted.  His thought processes were organized and goal-directed, and his insight and judgment were fair.  A May 2011 VA mental health integration note shows the Veteran reported much improvement in his depressed mood since starting Sertraline two weeks prior.  He had a more positive attitude and outlook on life in general and had been less bothered by intrusive memories and nightmares.  He was sleeping better and had greater interest in pursuing enjoyable activities.  He was still troubled with occasional anxiety but denied feeling overwhelmed by it.  He denied suicidal and homicidal ideations.

An April 2012 VA treatment record shows the Veteran had startle awakenings and possible nocturnal panic attacks.  He also reported that he worried about his safety and needed to secure doors and windows.  He had good eye contact and a dysphoric but reactive mood.  His affect was constricted, with no disorganization, and he did not report any homicidal or suicidal ideations or psychosis.  An additional April 2012 psychiatry note shows the Veteran reported moderate symptoms that involved disturbing dreams, feeling upset when reminded of stressful experiences, reliving stressful experiences, avoiding thoughts of stressful experiences, trouble falling asleep, and feeling irritable quite a bit.  The Veteran reported extreme avoidance of experiences that reminded him of stressful experiences, an extreme loss of interest in enjoyable activities, feeling extremely distance and emotionally numb, and feeling extremely irritable, super alert, and jumpy.  The Veteran also reported that his problems made it very difficult for him to do his work, take care of things at home, and get along with people.  Additional testing in April 2012 shows the Veteran scored a 44 on the Beck Depression Inventory, which indicated severe depression, and a 15 on the Beck Hopelessness Scale, which demonstrated severe hopelessness.  The Veteran was generally cooperative, with a sad and depressed mood and constricted affect.  His eye contact was adequate, speech appropriate, and hygiene and grooming good.  His thought content was clear and goal-directed, and there was no evidence of psychosis.  He denied current suicidal and homicidal ideations, and his judgment and insight were good.  The VA physician found the Veteran's score was consistent with a severe level of depression.  

In a June 2012 written statement, the Veteran's child reported that when the Veteran returned from Iraq in 2005, his countenance was serious and he became irritable at events and people.  In addition, the Veteran had difficulty obtaining and maintaining employment with his sets of skills and qualifications.  A neighbor also provided a written statement dated in June 2012 and reported that he had been in group therapy with the Veteran at the Vet Center.  The neighbor stated that the Veteran seemed less capable of dealing with any type of stress and retreated to his home whenever confronted.  The neighbor reported that he could tell the Veteran suffered from severe PTSD.

Given the above record, the Board concludes that from September 19, 2008 to July 1, 2012, the manifestations of the Veteran's PTSD were productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  During this period, the Veteran's PTSD was manifested specifically by symptoms of flattened affect, flashbacks, intrusive thoughts, reoccurring nightmares, avoidance, loss of interest, emotional numbing, sleep disturbances, irritability, anger, difficulty concentrating, constant alertness, exaggerated startle response, panic attacks more than once a week, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  The September 2008 VA examiner found the Veteran had moderate symptoms and moderate impairment.  In addition, the Veteran reported in April 2012 that his symptoms made it very difficult for him to do his work, take care of things at home, and get along with people.  Furthermore, the VA examiner assigned a GAF score of 55 for moderate difficulty in social and occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent from September 19, 2008 to July 1, 2012.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD during this period.  The evidence does not show obsessional rituals which interfere with routine activities, neglect of personal appearance an d hygiene, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, or spatial disorientation.  The Board acknowledges the treatment records showing the Veteran had a high level of depression.  However, the records also show that the Veteran's speech was appropriate, his hygiene and grooming were good, his thought content was clear, and his insight and judgment were good.  Further, there was no evidence of psychosis.  Again, the Board has focused on the impact of the Veteran's symptoms on his occupational and social impairment rather than the severity of his symptoms alone.

For these reasons, the Board finds the criteria for a disability rating in excess of 50 percent for PTSD have not been met from September 19, 2008 to July 1, 2012.  38 C.F.R. § 4.130.  The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with deficiencies in most areas is not established, the Board finds the preponderance of the evidence is against the assignment of a 70 percent disability rating.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for these periods inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the periods on appeal, the Veteran's PTSD was manifested by symptoms of flattened affect, flashbacks, intrusive thoughts, reoccurring nightmares, avoidance, loss of interest, emotional numbing, sleep disturbances, irritability, anger, difficulty concentrating, constant alertness, exaggerated startle response, panic attacks more than once a week, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for these periods.  Evaluations in excess of those assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during these periods, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied prior to September 19, 2008.

Entitlement to a disability rating in excess of 50 percent for PTSD is denied from September 19, 2008 to July 1, 2012.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


